Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.

Response to Arguments
Applicant's arguments filed 06/17/2022 have been carefully and fully considered. With respect to applicant’s argument of the remarks which recites:
“The combined teaches of Lensgraf, Hong, and Bloome do not teach the claimed printer and method because the combination of prior art references fails to teach or suggest each and every feature required by independent claims 19 and 36 and the claims dependent therefrom. Specifically, the combination of prior art references does not teach or suggest comparing directions of line segments and defining an angle between the directions if the angle between first and second directions of the line segments.”
“Hong fails to teach or suggest the limitation of comparing a first direction of one line segment in the list of contiguous line segments with a second direction of a subsequent line segment. (Specification, para. [45]). Moreover, Hong fails to teach or suggest an angle between first and second directions and that the transition segment between line segments is defined if the angle between first and second directions exceeds a predefined angle value. (Specification, para. [45]).”
Examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, applicant’s arguments are not found persuasive. Examiner notes that Hong does teach the limitation of” comparing a first direction of one line segment in the list of contiguous line segments with a second direction of a subsequent line segment,” and points to [0025] a turn angle between the first line and the second line is determined, in order to determine a turn angle between the lines they must be compared. Additionally, Hong does teach “an angle between first and second directions and that the transition segment between line segments is defined if the angle between first and second directions exceeds a predefined angle value”, and the angle between the first and second directions is interpreted as the turn angle. Examiner points to ([0025] Smoothing is performed on the second point if the first distance and/or the second distance is less than a threshold line distance, and the turn angle is greater than a threshold angle”, where greater than a threshold angle is interpreted as exceeds a predefined angle value. 

“The Applicant submits that the combination of Lensgraf, Hong, and Bloome fails to teach a controller that is configured to receive process data defining a process characteristics related to the process by which the tool adds material to the layer, and to foresee a soft- collision by carrying out a soft-collision simulation in which movement of the shape defining structure along the path is simulated while considering the process data and the shape data to identify a problem related to the movement of the shape defining structure in consideration of the process characteristics, as required by claim 25. 
The Office Action relies on Lensgraf to teach this limitation; however, Lensgraf fails to teach or suggest the limitation of foreseeing a soft-collision and carrying out a soft- collision. The specification explains that a soft collision occurs when the tool collides with the object which is printed based on process related aspects, such as with parts that have already been printed are melted or destroyed by the tool. (Specification, para. [38]).”

Examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, applicant’s arguments are not found persuasive. Examiner notes that Lensgraf does teach foreseeing a soft-collision and carrying out a soft-collision simulation, and points to [0034] the present invention controls the printerhead during the printing process to minimize extrusionless printerhead travel, reduce print time, and decrease energy consumption, while eliminating printerhead collisions with the object being printed, [0052] The method utilizes toolpath segmentation and local dependencies between parts of the model to ensure that printing and movement of the printerhead in three dimensions produces the target model and is collision-free, Examiner notes that generating a collision free toolpath to avoid future collisions is interpreted to teach this claim limitation. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 20, 22-30, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Lensgraf et al. (US20190283329A1, herein Lensgraf), in view of Hong et al. (US20070085850A1, herein Hong), in further view of Bloome (US20180361671A1).

Regarding claim 19, Lensgraf teaches a printer (Fig. 1 116 3D printer) for printing a 3D object based on a computer model, the printer comprising ([0008] three dimensional printer to print a model defined by the volumetric object representation file): a tool configured to shift between an activated and a deactivated state based on a tool command (tool as printerhead 120 [0026] where " print ” refers to printed motion and “ travel ” refers to non - printed motion, , [0049] the tool 108 may iterate a given sequence and remove all motion segments that are extrusionless ( e . g . , do not apply substrate material). (i.e. travel/ extrusionless as deactivated, print as activated) the tool being configured to add material to an adding-position in a layer of the object in the activated state ([0039] The system generates an infill structure to fill certain voids in the printed model with material to strengthen the model, [0044] The system 100 creates extrusionless toolpaths by converting the volumetric object representation file 112 into a sequence of motion segments ordered by the associated layer of each segment , parsing the motion segments to remove some , most , or all travel type segments , and aggregating the raw sequence of printed motions into sequential layers of extrusionless toolpath segments), where the adding-position is determined by a tool- position of a shape defining structure ([0100] the printer is allowed to move in three dimensions , it must guarantee that the print head will not intersect any already printed material while moving between print locations, [0036] extrusionless toolpaths are created by converting the digital 3D model file into a sequence of motion segments ordered by the associated layer of each segment ; parsing the motion segments to remove all travel type segments ; and aggregating the raw sequence of printed motions into sequential layers of extrusionless toolpath segments) a motion structure ( Fig. 1 3D printer 116) configured to receive motion commands and based thereon to define the shape of the layer by movement of the shape defining structure (Fig. 2 212 Aggregate the motion segments to form a final toolpath, [0026] The term " motion segment ” describes an abstraction that results from processing long , linear toolpaths . Specifically, it is a directed line segment specified by its 3D end points where it has a first end that signifies the beginning of the motion of the printerhead and a second end that marks the end of the motion of the printerhead, [0048] , the volumetric object representation file 112 includes motion segments ( e . g . , G - code instructions ) that are configured to function with the conventional iso - planar 3D printing technique . The tool 108 then parses the volumetric object representation 112 into a sequence of motion segments in the order that they occur in the file by combining the endpoints of the motion segments at step 204. ); and a controller (Fig. 1 processing system 104, [0042] FIG . 1 illustrates an example three - dimensional (3D) printing system 100 according to some embodiments of the present disclosure . The system includes a computing device 102 having a processing system 104 and a memory 106 for storing a 3D toolpath optimization tool 108 and a heuristic 3D planner 110 .) configured to communicate with the tool and with the motion structure and being programmed to receive shape data defining the shape of a layer of the object , to provide a path based on the shape data, to provide motion commands for the motion structure such that the adding-position follows the path, and to provide tool commands based on the path; ([0047] FIG . 2 describes a process that may be performed by the tool 108 to generate a toolpath file 114 based upon a volumetric object representation 112 according to embodiments of the present disclosure, [0048] at step 202 , the tool 108 obtains a volumetric object representation 112 . The system 100 may obtain the volumetric object representation file 112 in any suitable manner. In some embodiments, the volumetric object representation file 112 includes motion segments ( e . g . , G - code instructions ) that are configured to function with the conventional iso - planar 3D printing technique . The tool 108 then parses the volumetric object representation 112 into a sequence of motion segments in the order that they occur in the file by combining the endpoints of the motion segments at step 204, [0043] controlling the printer head of a 3D printer to print an object, [0044] The system 100 creates extrusionless toolpaths by converting the volumetric object representation file 112 into a sequence of motion segments ordered by the associated layer of each segment , parsing the motion segments to remove some , most , or all travel type segments , and aggregating the raw sequence of printed motions into sequential layers of extrusionless toolpath segments)) wherein the controller is configured to define the path by (Fig. 1 processing system 104, [0042] FIG . 1 illustrates an example three - dimensional ( 3D ) printing system 100 according to some embodiments of the present disclosure . The system includes a computing device 102 having a processing system 104 and a memory 106 for storing a 3D toolpath optimization tool 108 and a heuristic 3D planner 110 .):  defining, based on the shape data, a plurality of line segments; defining start points and end points for each line segment defining an order of the line segments to thereby define a list of contiguous line segments ([0026] The term " motion segment ” describes an abstraction that results from processing long , linear toolpaths . Specifically, it is a directed line segment specified by its 3D end points where it has a first end that signifies the beginning of the motion of the printerhead and a second end that marks the end of the motion of the printerhead, [0048] , the volumetric object representation file 112 includes motion segments ( e . g . , G - code instructions ) that are configured to function with the conventional iso - planar 3D printing technique . The tool 108 then parses the volumetric object representation 112 into a sequence of motion segments in the order that they occur in the file by combining the endpoints of the motion segments at step 204. ); defining a transition segment between at least one pair of two adjacent line segments in the list of contiguous line segments, …such that the path is defined by the contiguous line segments including at least one pair of line segments which are separated by a transition segment, Docket No.: 20622.5221/27 and wherein the controller is programmed to provide the tool commands such that the tool is activated when the adding-position is within a line segment and deactivated when the adding- position is outside the line segment ([0044] The system 100 creates extrusionless toolpaths by converting the volumetric object representation file 112 into a sequence of motion segments ordered by the associated layer of each segment , parsing the motion segments to remove some , most , or all travel type segments , and aggregating the raw sequence of printed motions into sequential layers of extrusionless toolpath segments, [0076] The input for BufferedGreedy is a sequence of sequences of island objects in which iterating over the outer sequence represents iterating over the layers of the model and the inner sequences are the islands in the appropriate layer . Here L [ 0 ] is the first layer of the model , L [ 0 ] [ 0 ] is the first island in the first layer of the model , and L [ 0 ] [ 0 ] [ 0 ] is the first motion segment in the first layer of the first island . Remember that the layers are ordered by z value, ascending . The outer portion of BufferedGreedy chunks the model into a series of smaller layer sequences and sends them through the inner Greedy (Algorithm 6) procedure . It is Greedy that actually combines the islands into a single path and returns the path. So, BufferedGreedy divides the model into chunks and adds the connected paths from Greedy onto its output list . Nearest ( I , L ) finds the nearest island n in the set of islands L to I such that printed [ i ] = 1 for all i e n . D . The distance between islands 11 and 12 is calculated as Dist ( 11 [ len ( 11 ) - 1 ] , 12 [ 0 ] . b ) , the distance from the last motion of the first island , to the first motion of the second . Span is used to connect islands together using extrusionless travel).

Lensgraf does not teach  a stage arranged to support the layer of the object;, each transition segment being defined based on a desired minimum speed and maximum acceleration at the subsequent line segment, wherein the transition segment is defined on the desired minimum speed and maximum acceleration by: receiving a motion structure profile defining the ability of the motion structure to accelerate and decelerate, defining a necessary length of the transition segment by comparing the ability of the motion structure to accelerate and decelerate with a desired minimum speed in the line segment subsequent to the transition segment, and defining the transition segment based on the necessary length, wherein the controller is configured to compare a first direction of one line segment in the list of contiguous line segments with a second direction of a subsequent line segment in the list of contiguous line segments and to provide an angle between the first direction and second direction, and to define a transition segment between the line segments if the angle exceeds a predefined angle value

Hong teaches each transition segment being defined based on a desired minimum speed and maximum acceleration at the subsequent line segment… wherein the transition segment is defined on the desired minimum speed and maximum acceleration by (minimum speed as maximum allowable tolerance speed, maximum acceleration as maximum velocity,  Fig. 23 2308, determine a maximum allowable tolerance speed of the tool at each of the points along the target tool path, the maximum allowable tolerance speed being dependent upon the maximum allowable level of deviation and the curavature, [0228] accelerate or decelerate between all velocity changes in the program data. For each programmed move, a stop distance is computed that defines the distance required to decelerate the axes to Zero Velocity according to S-curve acceleration, [0018] Lookahead may ensure enough distance to accelerate or decelerate from one speed to another. When the length of a motion segment is relatively short and not enough for a large speed change, the lookahead algorithm may calculate and limit the speed of that motion segment according to some motion profile, [0251] controller may generate a speed profile in which the controlled tool passes the actual target point at the same point in time at which the tool reaches the desired slowdown speed, [0232] The additive lookahead algorithm may require knowledge of the maximum velocities allowed for different part geometries. A tolerance/arc radius/velocity table may be built for this purpose. The table may provide the maximum allowable velocities for arcs of different radii or curvatures with different tolerance requirements), receiving a motion structure profile defining the ability of the motion structure to accelerate and decelerate ([0251] The S-curve controller may generate a speed profile in which the controlled tool passes the actual target point at the same point in time at which the tool reaches the desired slowdown speed, [0407] The servo system may receive the Velocity command, and the control signal change rate may correspond to acceleration/deceleration.) defining a necessary length of the transition segment  ([0031] identifying a plurality of points along a target tool path. Each selected two of the points being separated by a respective segment length) by comparing the ability of the motion structure to accelerate and decelerate with a desired minimum speed in the line segment subsequent to the transition segment, and defining the transition segment based on the necessary length (([0328] When a motion command is being executed, at every control cycle, the variables stop distance left and stop distance required for this command may be calculated and compared. Whenever the value of stop distance left is less than or equal to the value of stop distance required (not enough distance is left), a Velocity/distance conversion algorithm may be used to calculate the velocity from the stop distance left, as described in more detail below. When the value of stop distance left is greater than the value of stop distance required (enough distance is left), the Velocity in each of the seven phases may be calculated as described below) wherein the controller is configured to compare a first direction of one line segment in the list of contiguous line segments with a second direction of a subsequent line segment in the list of contiguous line segments and to provide an angle between the first direction and second direction ([0025] A turn angle between the first line and the second line is determined). (i.e. in order to determine a turn angle between the first line and second line they must be compared) , and to define a transition segment between the line segments if the angle exceeds a predefined angle value ([0025] Smoothing is performed on the second point if the first distance and/or the second distance is less than a threshold line distance, and the turn angle is greater than a threshold angle, [0228]  The stop distance may be determined by the lower of: a) the maximum move velocity determined by the angle between the current and next moves; and b) the maximum move velocity for the path curvature determined by the machine model, [0279] For example, an angle 1907 (FIG. 11) between the line move from point P to point P and the line move from point P to point P, may be ascertained at point P. In step 2308, a maximum allowable tolerance speed of the tool at each of the points along the target tool path is determined. The maximum allowable tolerance speed is dependent upon the maximum allowable level of deviation and the curvature, [0161] smoothing is performed on the second point if the first line distance and/or the second line distance is less than a threshold line distance, and the turn angle is greater than a threshold turn angle. That is, smoothing may be performed on point p1 if first line distance 518 and/or second line distance 520 is less than a threshold line distance, and turn angle θ is greater than a threshold turn angle, [0252] The joint velocity limit may depend on the angle between the two motions and the tolerance specification. The larger the tolerance and the smaller the angle are, the larger the joint speed limit value is.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lensgraf’s teaching of a printer for 3D printing having a tool path consisting of line segments with Hong’s teaching of a tool path consisting of line segments including a maximum allowable tolerance speed of the tool and a maximum velocity for different geometry parts. The combined teaching provides an expected result of a printer for 3D printing having a tool path consisting of line segments, where there is a maximum allowable tolerance speed of the tool and a maximum velocity for different geometry parts. Therefore, one of ordinary skill in the art would be motivated since including optimization of speed/acceleration of the tool make the system print accurately while also maximizing the speed. Hong shows [0006] “the trade-off between velocity and accuracy. It is well known that at higher velocities it becomes more difficult for the control system to stay on the desired trajectory. Thus, trajectory programmers must make a trade-off between the velocity and the precision of motion along the desired trajectory”.
The combination of Lensgraf and Hong do not teach a stage arranged to support the layer of the object.
Bloome teaches a stage arranged to support the layer of the object ([0014] FIG . 2A is a block diagram showing an example of an extruder assembly over a build platform).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lensgraf’s and Hong’s teaching of a printer for 3D printing having a tool path consisting of line segments, where there is a maximum allowable tolerance speed of the tool and a maximum velocity for different geometry parts with Bloome’s teaching of a build platform for assembling the parts. The combined teaching provides an expected result of a printer for 3D printing having a tool path consisting of line segments, where there is a maximum allowable tolerance speed of the tool and a maximum velocity for different geometry parts being assembled on a build platform. Therefore, one of ordinary skill in the art would be motivated by giving support to the created object it allows the 3D printing process to run smoother/ be more efficient. 

Regarding claim 20, the combination of Lensgraf, Hong, and Bloome teach the printer according to claim 19,  
Hong further teaches wherein the controller contains a definition of at least one safe zone, the safe zone forming a geometrical boundary within which the minimum speed and the maximum acceleration should be complied with (Hong, minimum speed as maximum allowable tolerance speed, maximum acceleration as maximum velocity, [0232] The additive lookahead algorithm may require knowledge of the maximum velocities allowed for different part geometries. A tolerance/arc radius/velocity table may be built for this purpose. The table may provide the maximum allowable velocities for arcs of different radii or curvatures with different tolerance requirements, [0030] A maximum allow able tolerance speed of the tool at each of the points along the target tool path is determined, wherein the maximum allowable tolerance speed is dependent upon the maximum allowable level of deviation and the degree of curvature, [0018] When the length of a motion segment is relatively short and not enough for a large speed change, the lookahead algorithm may calculate and limit the speed of that motion segment according to some motion profile. Such as an S-curve speed profile, [0251] The S-curve controller may generate a speed profile in which the controlled tool passes the actual target point at the same point in time at which the tool reaches the desired slowdown speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lensgraf’s teaching of a printer for 3D printing having a tool path consisting of line segments with Hong’s teaching of a tool path consisting of line segments including a maximum allowable tolerance speed of the tool and a maximum velocity for different geometry parts being equated to a safe zone. The combined teaching provides an expected result of a printer for 3D printing having a tool path consisting of line segments, where there is a maximum allowable tolerance speed of the tool and a maximum velocity for different geometry parts being equated to a safe zone. Therefore, one of ordinary skill in the art would be motivated since including optimization of speed/acceleration of the tool make the system print accurately while also maximizing the speed. Hong shows [0006] “the trade-off between velocity and accuracy. It is well known that at higher velocities it becomes more difficult for the control system to stay on the desired trajectory. Thus, trajectory programmers must make a trade-off between the velocity and the precision of motion along the desired trajectory”.

Regarding claim 22, the combination of Lensgraf, Hong, and Bloome teach A printer according to claim 19, wherein the controller is configured to define a limit which limits the movement of the motion structure, and to identify if a limit is reached during movement of the shape defining structure along the path, and wherein the controller is configured to carry out at least one of the following activities in response to identification of the limit being reached: a) changing a distance between the tool and the stage; b) changing the order of the line segments; and c) changing a transition segment (Lensgraf [0036] aggregating the raw sequence of printed motions into sequential layers of extrusionless toolpath segments, [0052] The method utilizes toolpath segmentation and local dependencies between parts of the model to ensure that printing and movement of the printer head in three dimensions produces the target model and is collision – free, [0114] At step 1110 , the tool 108 may optionally use a heuristic 3D planner that maintains an up to date representation of the scene in a spatial index supporting fast inter section queries and fast addition of new obstacles . In general, obstacles are stored as the 3D axis aligned bounding box of the printed contours that are continually updated to ensure no collisions between the printer head 120 and model 122 occur).

Regarding claim 23, the combination of Lensgraf, Hong, and Bloome teach The printer according to claim 22,  wherein the controller is configured to receive geometry data defining the shape of at least a part of the printer  (Lensgraf [0069] The printer head is modeled by a rectangular volume that fully contains the region identified by the user as the collision region C) and to foresee a hard-collision by carrying out a collision simulation in which movement of the shape defining structure along the path is simulated while considering the shape data and the geometry data, and wherein the controller is configured to define the limit based on the collision simulation (Lensgraf [0052] The method utilizes toolpath segmentation and local dependencies between parts of the model to ensure that printing and movement of the printer head in three dimensions produces the target model and is collision – free, [0114] At step 1110 , the tool 108 may optionally use a heuristic 3D planner that maintains an up to date representation of the scene in a spatial index supporting fast inter section queries and fast addition of new obstacles . In general , obstacles are stored as the 3D axis aligned bounding box of the printed contours that are continually updated to ensure no collisions between the printer head 120 and model 122 occur). ([0083] We ran the simulator for each of the 403 models , using parameters appropriate for our test printer . As mentioned previously , the height of the bounding box of the printer head was set to 7 mm as was the radius . To measure performance we considered the overall reduction in extrusionless travel distance along with the overall time taken by our current implementation 

Regarding claim 24, the combination of Lensgraf, Hong, and Bloome teach The printer according to claim 22, wherein the controller is configured to receive kinematic data ( Lensgraf [0048] the memory 106 includes a tangible and non - transitory computer readable media on which the tool 108 is stored in the form of computer executable instructions, the tool 108 obtains a volumetric object representation 112 . The system 100 may obtain the volumetric object representation file 112 in any suitable manner . In some embodiments , the volumetric object representation file 112 includes motion segments ( e . g . , G - code instructions ) that are configured to function with the conventional iso - planar 3D printing technique . The tool 108 then parses the volumetric object representation 112 into a sequence of motion segments in the order that they occur in the file by combining the endpoints of the motion segments at step 204.)  defining kinematic capabilities of the motion structure and to foresee a kinematic-limit by carrying out a kinematic simulation in which movement of the shape defining structure is simulated along the path while considering the shape data and the kinematic data, and wherein the controller is configured to define the limit based on the kinematic simulation (Lensgraf [0083] We ran the simulator for each of the 403 models , using parameters appropriate for our test printer . As mentioned previously , the height of the bounding box of the printer head was set to 7 mm as was the radius . To measure performance we considered the overall reduction in extrusionless travel distance along with the overall time taken by our current implementation, [0102] a simulator was used that was configured to read a tool path represented in the NIST RS274NGC G - code standard).

Regarding claim 25, the combination of Lensgraf, Hong, and Bloome teach The printer according to claim 22, wherein the controller is configured to receive process data defining a process characteristics related to the process by which the tool adds material to the layer (Lensgraf, Fig. 2 obtain volumetric object representation file 202, [0048] the memory 106 includes a tangible and non - transitory computer readable media on which the tool 108 is stored in the form of computer executable instructions, the tool 108 obtains a volumetric object representation 112 . The system 100 may obtain the volumetric object representation file 112 in any suitable manner . In some embodiments , the volumetric object representation file 112 includes motion segments ( e . g . , G - code instructions ) that are configured to function with the conventional iso - planar 3D printing technique . The tool 108 then parses the volumetric object representation 112 into a sequence of motion segments in the order that they occur in the file by combining the endpoints of the motion segments at step 204 . [0039] The system generates an infill structure to fill certain voids in the printed model with material to strengthen the model ) , and to foresee a soft-collision by carrying out a soft-collision simulation in which movement of the shape defining structure along the path is simulated while considering the process data and the shape data to identify a problem related to the movement of the shape defining structure in consideration of the process characteristics ([0083] To test such a large set of models, we made use of a simulator. The simulator was configured to read a toolpath represented in the NIST RS274NGC G-code standard, compatible with the Marlin firmware. The abstracted toolpath could then be operated on and rendered back into a G-code representation and analyzed. We ran the simulator for each of the 403 models, using parameters appropriate for our test printer, [0056] each island is connected to the next in some embodiments using a collision avoidance sub procedure, [0114] obstacles are stored as the 3D axis aligned bounding box of the printed contours that are continually updated to ensure no collisions between the printer head 120 and model 122 occur), wherein the soft-collision is defined as a collision of the tool with the 3D object based on process related aspects , ([0034] the present invention controls the printerhead during the printing process to minimize extrusionless printerhead travel, reduce print time, and decrease energy consumption, while eliminating printerhead collisions with the object being printed, [0052] The method utilizes toolpath segmentation and local dependencies between parts of the model to ensure that printing and movement of the printerhead in three dimensions produces the target model and is collision-free) and wherein the controller is configured to define the limit based on the process simulation. ( Lensgraf [0083] We ran the simulator for each of the 403 models , using parameters appropriate for our test printer . As mentioned previously, the height of the bounding box of the printer head was set to 7 mm as was the radius . To measure performance we considered the overall reduction in extrusionless travel distance along with the overall time taken by our current implementation). 


Regarding claim 26 the combination of Lensgraf, Hong, and Bloome teach, The printer according to claim 19, wherein the order of the line segments is defined by evaluating a duration of the motion structure to follow the path for different line segment orders and by choosing an order providing the shortest duration (Lensgraf [0056]  generating a toolpath consists of the following steps : obtaining a volumetric object representation ; V is sliced by a series of parallel planes yielding a list of 2D contours ; the 2D contours are grouped into islands ; the islands are stored as graph G = ( V , E ) where E = ( vi , vj ) represents the shortest extrusionless motion between the outer edges of the islands i and j).

Regarding claim 27, the combination of Lensgraf, Hong, and Bloome teach The printer according to claim 19, 
Hong further teaches wherein the tool… wherein it has a characteristic by which it defines a delay, and wherein the controller is configured to define the delay ([0308] The machine system response to a motion command is typically delayed for mechanical and electrical reasons. For example, there may be a mechanical delay between axis motor motion and actual axis motion because of the mechanical transmission. There also may be an electrical delay between the input of a velocity command to the servo amplifier and actual motion on the motor. The predictive control may compensate for this delay under System Delay Compensation by giving an anticipated adjustment before it is actually needed. This may provide the necessary correction to the motion axes at the time it is needed on the programmed trajectory.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lensgraf’s teaching of a printer for 3D printing having a tool path consisting of line segments with Hong’s teaching of a delay and compensated for this delay. The combined teaching provides an expected result of a printer for 3D printing having a tool path consisting of line segments, and having a delay and compensating for this delay. Therefore, one of ordinary skill in the art would be motivated since having a delay and having a predictive control to compensate for the delay makes the system more time efficient. 
Bloome further teaches can be powered on and switched off, and… a delay from a point in time where the tool is powered on until the material is added ([0036] the heater can be turned on, [0050] For many operations, including stopping printing, it is desirable to turn off the heater in an extruder. [0044] it takes time for an extruder ( e . g . , for FFF printing ) to heat up from ambient temperature to operating temperature . The time required to heat an extruder can result in process delays).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lensgraf’s and Hong’s teaching of a printer for 3D printing having a tool path consisting of line segments, and having delays and compensating for them with Bloome’s teaching of a warmup delay from the tool being turned on. The combined teaching provides an expected result of a printer for 3D printing having a tool path consisting of line segments, and a warmup delay from the tool being turned on. Therefore, one of ordinary skill in the art would be motivated because by defining a warmup delay the system can account for this time delay when 3D printing, to make the object more accurate. 

Regarding claim 28, the combination of Lensgraf, Hong, and Bloome teach The printer according to claim 27, wherein the controller is configured to provide the tool commands such that the tool is powered on while the adding-position is within a transition segment (Lensgraf [0044] The system 100 creates extrusionless toolpaths by converting the volumetric object representation file 112 into a sequence of motion segments ordered by the associated layer of each segment , parsing the motion segments to remove some , most , or all travel type segments , and aggregating the raw sequence of printed motions into sequential layers of extrusionless toolpath segments  , [0076] The input for BufferedGreedy is a sequence of sequences of island objects in which iterating over the outer sequence represents iterating over the layers of the model and the inner sequences are the islands in the appropriate layer . Here L [ 0 ] is the first layer of the model , L [ 0 ] [ 0 ] is the first island in the first layer of the model , and L [ 0 ] [ 0 ] [ 0 ] is the first motion segment in the first layer of the first island . Remember that the layers are ordered by z value , ascending . The outer portion of BufferedGreedy chunks the model into a series of smaller layer sequences and sends them through the inner Greedy ( Algorithm 6 ) procedure . It is Greedy that actually combines the islands into a single path and returns the path . So , BufferedGreedy divides the model into chunks and adds the connected paths from Greedy onto its output list . Nearest ( I , L ) finds the nearest island n in the set of islands L to I such that printed [ i ] = 1 for all i e n . D . The distance between islands 11 and 12 is calculated as Dist ( 11 [ len ( 11 ) - 1 ] , 12 [ 0 ] . b ) , the distance from the last motion of the first island , to the first motion of the second . Span is used to connect islands together using extrusionless travel.


Regarding claim 30, the combination of Lensgraf , Hong, and Bloome   teach The printer according to claim 19, wherein the controller (Lensgraf, Fig. 1 processing system 104, [0042] FIG . 1 illustrates an example three - dimensional (3D) printing system 100 according to some embodiments of the present disclosure . The system includes a computing device 102 having a processing system 104 and a memory 106 for storing a 3D toolpath optimization tool 108 and a heuristic 3D planner 110 .)
Hong further teaches is configured to receive a configuration-data-file defining the angle value ([0161] step 1806, a turn angle between a first line extending between the first point and the second point and a second line extending between the second point and the third point is determined, [0234] Compare the previous command with the command preceding the previous command to get the angle or curvature between these two commands, and use this angle to determine the maximum joint-point Velocity which is the allowable maximum velocity at the joint point of these two consecutive motion commands, [0241] When a new command cmd. is received and processed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lensgraf’s teaching of a printer for 3D printing having a tool path consisting of line segments with Hong’s teaching an angle value received. The combined teaching provides an expected result of a printer for 3D printing having a tool path consisting of line segments, and an angle value received. Therefore, one of ordinary skill in the art would be motivated since considering the angle between segments allows for a more accurate optimization of the printing, making the system more efficient.  

Regarding claim 33, the combination of Lensgraf, Hong, and Bloome teach The printer according to claim 31, 
Hong further teaches wherein the controller is configured to simulate whether the acceleration or deceleration in the preceding acceleration zone will cause vibration of the shape defining structure by comparing the acceleration or deceleration in the preceding acceleration zone with a structure-data-file defining a rigidity of the shape defining structure or a component attached to the shape defining structure ([0369] In Step 15. machine vibrations may be analyzed, compensated for, and/or eliminated, table [0374] vibration elimination, [0307] For some machines, the mechanical frame of the Z-axis or the spindle may not be rigid enough, causing unwanted vibration during machining. Spindle Softness Compensation may modify the motion parameters for only the Z-axis to reduce this unwanted vibration. The parameters that are modified may include the Z-axis velocity, acceleration and jerk, wherein jerk is defined as the change in acceleration per unit time, [0083] We ran the simulator for each of the 403 models ,using parameters appropriate for our test printer.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lensgraf’s teaching of a printer for 3D printing having a tool path consisting of line segments with Hong’s teaching of a tool path consisting of line segments including a maximum allowable tolerance speed of the tool and a maximum velocity for different geometry parts , which can cause vibrations and analyzing them. The combined teaching provides an expected result of a printer for 3D printing having a tool path consisting of line segments, where there is a maximum allowable tolerance speed of the tool and a maximum velocity for different geometry parts, which can cause vibrations and analyzing them. Therefore, one of ordinary skill in the art would be motivated since including optimization of speed/acceleration of the tool make the system print accurately while also maximizing the speed. Hong shows [0006] “the trade-off between velocity and accuracy. It is well known that at higher velocities it becomes more difficult for the control system to stay on the desired trajectory. Thus, trajectory programmers must make a trade-off between the velocity and the precision of motion along the desired trajectory”.

Regarding claim 34, the combination of Lensgraf and Hong teach The printer according to claim 19, wherein the shape defining structure is at least one of the tool and the stage. (Lensgraf [0069] The printer head is modeled by a rectangular volume that fully contains the region identified by the user as the collision region C).

Regarding claim 35, the combination of Lensgraf, Hong, and Bloome teach The printer according to claim 19,
Hong further teaches wherein the controller is configured for defining a ramp up speed and a ramp down speed for at least one line segment in the path, the ramp up speed and the ramp down speed being defined within a safe zone acceleration limit defined in the controller ( [0232] The additive lookahead algorithm may require knowledge of the maximum velocities allowed for different part geometries. A tolerance/arc radius/velocity table may be built for this purpose. The table may provide the maximum allowable velocities for arcs of different radii or curvatures with different tolerance requirements, [0030] A maximum allow able tolerance speed of the tool at each of the points along the target tool path is determined, wherein the maximum allowable tolerance speed is dependent upon the maximum allowable level of deviation and the degree of curvature, [0018] When the length of a motion segment is relatively short and not enough for a large speed change, the lookahead algorithm may calculate and limit the speed of that motion segment according to some motion profile. Such as an S-curve speed profile, [0251] The S-curve controller may generate a speed profile in which the controlled tool passes the actual target point at the same point in time at which the tool reaches the desired slowdown speed, [0229] The Lookahead operation may ensure enough distance to accelerate or decelerate between all velocity changes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lensgraf’s teaching of a printer for 3D printing having a tool path consisting of line segments with Hong’s teaching of a tool path consisting of line segments including a maximum allowable tolerance speed of the tool and a maximum velocity for different geometry parts. The combined teaching provides an expected result of a printer for 3D printing having a tool path consisting of line segments, where there is a maximum allowable tolerance speed of the tool and a maximum velocity for different geometry parts. Therefore, one of ordinary skill in the art would be motivated since including optimization of speed/acceleration of the tool make the system print accurately while also maximizing the speed. Hong shows [0006] “the trade-off between velocity and accuracy. It is well known that at higher velocities it becomes more difficult for the control system to stay on the desired trajectory. Thus, trajectory programmers must make a trade-off between the velocity and the precision of motion along the desired trajectory”.

Regarding claim 36, Lensgraf teaches A method for printing a 3D object based on a computer model by use of a printer comprising ([0008] three dimensional printer to print a model defined by the volumetric object representation file): a tool configured to shift between an activated and a deactivated state based on a tool command (tool as printerhead 120 [0026] where " print ” refers to printed motion and “ travel ” refers to non - printed motion, , [0049] the tool 108 may iterate a given sequence and remove all motion segments that are extrusionless ( e . g . , do not apply substrate material). (i.e. travel/ extrusionless as deactivated, print as activated), the tool being configured to add material to an adding-position in a layer of the 3D object in the activated state ([0039] The system generates an infill structure to fill certain voids in the printed model with material to strengthen the model, [0044] The system 100 creates extrusionless toolpaths by converting the volumetric object representation file 112 into a sequence of motion segments ordered by the associated layer of each segment , parsing the motion segments to remove some , most , or all travel type segments , and aggregating the raw sequence of printed motions into sequential layers of extrusionless toolpath segments, where the adding-position is determined by a tool- position of a shape defining structure ([0100] the printer is allowed to move in three dimensions , it must guarantee that the print head will not intersect any already printed material while moving between print locations, [0036] extrusionless toolpaths are created by converting the digital 3D model file into a sequence of motion segments ordered by the associated layer of each segment ; parsing the motion segments to remove all travel type segments ; and aggregating the raw sequence of printed motions into sequential layers of extrusionless toolpath segments); a motion structure ( Fig. 1 3D printer 116)  configured to receive motion commands and based thereon to define the shape of the layer by movement of the shape defining structure (Fig. 2 212 Aggregate the motion segments to form a final toolpath, [0026] The term " motion segment ” describes an abstraction that results from processing long , linear toolpaths . Specifically, it is a directed line segment specified by its 3D end points where it has a first end that signifies the beginning of the motion of the printerhead and a second end that marks the end of the motion of the printerhead, [0048] , the volumetric object representation file 112 includes motion segments ( e . g . , G - code instructions ) that are configured to function with the conventional iso - planar 3D printing technique . The tool 108 then parses the volumetric object representation 112 into a sequence of motion segments in the order that they occur in the file by combining the endpoints of the motion segments at step 204); and a controller (Fig. 1 processing system 104, [0042] FIG . 1 illustrates an example three - dimensional (3D) printing system 100 according to some embodiments of the present disclosure . The system includes a computing device 102 having a processing system 104 and a memory 106 for storing a 3D toolpath optimization tool 108 and a heuristic 3D planner 110)  configured to communicate with the tool and with the motion structure and being programmed to receive shape data defining the shape of a layer of the 3D object, to provide a path based on the shape data, to provide motion commands for the motion structure such that the shape defining structure follows the path, and to provide tool commands based on the path ([0047] FIG . 2 describes a process that may be performed by the tool 108 to generate a toolpath file 114 based upon a volumetric object representation 112 according to embodiments of the present disclosure, [0048] at step 202 , the tool 108 obtains a volumetric object representation 112 . The system 100 may obtain the volumetric object representation file 112 in any suitable manner. In some embodiments, the volumetric object representation file 112 includes motion segments ( e . g . , G - code instructions ) that are configured to function with the conventional iso - planar 3D printing technique . The tool 108 then parses the volumetric object representation 112 into a sequence of motion segments in the order that they occur in the file by combining the endpoints of the motion segments at step 204, [0043] controlling the printer head of a 3D printer to print an object, [0044] The system 100 creates extrusionless toolpaths by converting the volumetric object representation file 112 into a sequence of motion segments ordered by the associated layer of each segment , parsing the motion segments to remove some , most , or all travel type segments , and aggregating the raw sequence of printed motions into sequential layers of extrusionless toolpath segments), the method comprising the steps of: defining, based on the shape data, a plurality of line segments; defining start points and end points for each line segment defining an order of the line segments to thereby define a list of contiguous line segments ([0026] The term " motion segment ” describes an abstraction that results from processing long , linear toolpaths . Specifically, it is a directed line segment specified by its 3D end points where it has a first end that signifies the beginning of the motion of the printerhead and a second end that marks the end of the motion of the printerhead, [0048], the volumetric object representation file 112 includes motion segments ( e . g . , G - code instructions ) that are configured to function with the conventional iso - planar 3D printing technique . The tool 108 then parses the volumetric object representation 112 into a sequence of motion segments in the order that they occur in the file by combining the endpoints of the motion segments at step 204); and defining a transition segment between at least one pair of two adjacent line segments in the list of contiguous line segments, …such that the path is defined by the contiguous line segments including at least one pair of line segments which are separated by a transition segment; the method further comprising the step of providing motion commands for the motion structure such that the shape defining structure follows the path and providing tool commands by which the tool is activated when the adding-position is within a line segment and deactivated when the adding-position is outside the line segment ([0044] The system 100 creates extrusionless toolpaths by converting the volumetric object representation file 112 into a sequence of motion segments ordered by the associated layer of each segment , parsing the motion segments to remove some , most , or all travel type segments , and aggregating the raw sequence of printed motions into sequential layers of extrusionless toolpath segments, [0076] The input for BufferedGreedy is a sequence of sequences of island objects in which iterating over the outer sequence represents iterating over the layers of the model and the inner sequences are the islands in the appropriate layer . Here L [ 0 ] is the first layer of the model , L [ 0 ] [ 0 ] is the first island in the first layer of the model , and L [ 0 ] [ 0 ] [ 0 ] is the first motion segment in the first layer of the first island . Remember that the layers are ordered by z value , ascending . The outer portion of BufferedGreedy chunks the model into a series of smaller layer sequences and sends them through the inner Greedy ( Algorithm 6 ) procedure . It is Greedy that actually combines the islands into a single path and returns the path. So, BufferedGreedy divides the model into chunks and adds the connected paths from Greedy onto its output list . Nearest ( I , L ) finds the nearest island n in the set of islands L to I such that printed [ i ] = 1 for all i e n . D . The distance between islands 11 and 12 is calculated as Dist ( 11 [ len ( 11 ) - 1 ] , 12 [ 0 ] . b ) , the distance from the last motion of the first island , to the first motion of the second . Span is used to connect islands together using extrusionless travel); 

Lensgraf does not teach a stage arranged to support the layer of the 3D object; each transition segment being defined based on a desired minimum speed and maximum acceleration at the subsequent line segment, wherein the transition segment is defined based on the desired minimum speed and maximum acceleration by: receiving a motion structure profile defining the ability of the motion structure to accelerate and decelerate, defining a necessary length of the transition segment by comparing the ability of the motion structure to accelerate and decelerate with a desired minimum speed in the line segment subsequent to the transition segment, and defining the transition segment based on the necessary length, wherein the controller is configured to compare a first direction of one line segment in the list of contiguous line segments with a second direction of a subsequent line segment in the list of contiguous line segments and to provide an angle between the first direction and second direction, and to define a transition segment between the line segments if the angle exceeds a predefined angle value.
Hong teaches each transition segment being defined based on a desired minimum speed and maximum acceleration at the subsequent line segment, wherein the transition segment is defined based on the desired minimum speed and maximum acceleration by: (minimum speed as maximum allowable tolerance speed, maximum acceleration as maximum velocity,  Fig. 23 2308, determine a maximum allowable tolerance speed of the tool at each of the points along the target tool path, the maximum allowable tolerance speed being dependent upon the maximum allowable level of deviation and the curavature, [0228] accelerate or decelerate between all velocity changes in the program data. For each programmed move, a stop distance is computed that defines the distance required to decelerate the axes to Zero Velocity according to S-curve acceleration, [0018] Lookahead may ensure enough distance to accelerate or decelerate from one speed to another. When the length of a motion segment is relatively short and not enough for a large speed change, the lookahead algorithm may calculate and limit the speed of that motion segment according to some motion profile, [0251] controller may generate a speed profile in which the controlled tool passes the actual target point at the same point in time at which the tool reaches the desired slowdown speed, [0232] The additive lookahead algorithm may require knowledge of the maximum velocities allowed for different part geometries. A tolerance/arc radius/velocity table may be built for this purpose. The table may provide the maximum allowable velocities for arcs of different radii or curvatures with different tolerance requirements), receiving a motion structure profile defining the ability of the motion structure to accelerate and decelerate ([0251] The S-curve controller may generate a speed profile in which the controlled tool passes the actual target point at the same point in time at which the tool reaches the desired slowdown speed, [0407] The servo system may receive the Velocity command, and the control signal change rate may correspond to acceleration/deceleration), defining a necessary length of the transition segment ([0031] identifying a plurality of points along a target tool path. Each selected two of the points being separated by a respective segment length) by comparing the ability of the motion structure to accelerate and decelerate with a desired minimum speed in the line segment subsequent to the transition segment, and defining the transition segment based on the necessary length (([0328] When a motion command is being executed, at every control cycle, the variables stop distance left and stop distance required for this command may be calculated and compared. Whenever the value of stop distance left is less than or equal to the value of stop distance required (not enough distance is left), a Velocity/distance conversion algorithm may be used to calculate the velocity from the stop distance left, as described in more detail below. When the value of stop distance left is greater than the value of stop distance required (enough distance is left), the Velocity in each of the seven phases may be calculated as described below) wherein the controller is configured to compare a first direction of one line segment in the list of contiguous line segments with a second direction of a subsequent line segment in the list of contiguous line segments and to provide an angle between the first direction and second direction ([0025] A turn angle between the first line and the second line is determined). (i.e. in order to determine a turn angle between the first line and second line they must be compared) , and to define a transition segment between the line segments if the angle exceeds a predefined angle value ([0025] Smoothing is performed on the second point if the first distance and/or the second distance is less than a threshold line distance, and the turn angle is greater than a threshold angle, [0228]  The stop distance may be determined by the lower of: a) the maximum move velocity determined by the angle between the current and next moves; and b) the maximum move velocity for the path curvature determined by the machine model, [0279] For example, an angle 1907 (FIG. 11) between the line move from point P to point P and the line move from point P to point P, may be ascertained at point P. In step 2308, a maximum allowable tolerance speed of the tool at each of the points along the target tool path is determined. The maximum allowable tolerance speed is dependent upon the maximum allowable level of deviation and the curvature, [0161] smoothing is performed on the second point if the first line distance and/or the second line distance is less than a threshold line distance, and the turn angle is greater than a threshold turn angle. That is, smoothing may be performed on point p1 if first line distance 518 and/or second line distance 520 is less than a threshold line distance, and turn angle θ is greater than a threshold turn angle, [0252] The joint velocity limit may depend on the angle between the two motions and the tolerance specification. The larger the tolerance and the smaller the angle are, the larger the joint speed limit value is.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lensgraf’s teaching of a printer for 3D printing having a tool path consisting of line segments with Hong’s teaching of a tool path consisting of line segments including a maximum allowable tolerance speed of the tool and a maximum velocity for different geometry parts. The combined teaching provides an expected result of a printer for 3D printing having a tool path consisting of line segments, where there is a maximum allowable tolerance speed of the tool and a maximum velocity for different geometry parts. Therefore, one of ordinary skill in the art would be motivated since including optimization of speed/acceleration of the tool make the system print accurately while also maximizing the speed. Hong shows [0006] “the trade-off between velocity and accuracy. It is well known that at higher velocities it becomes more difficult for the control system to stay on the desired trajectory. Thus, trajectory programmers must make a trade-off between the velocity and the precision of motion along the desired trajectory”.
The combination of Lensgraf and Hong do not teach a stage arranged to support the layer of the 3D object.
Bloome teaches a stage arranged to support the layer of the object ([0014] FIG . 2A is a block diagram showing an example of an extruder assembly over a build platform).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lensgraf’s and Hong’s teaching of a printer for 3D printing having a tool path consisting of line segments, where there is a maximum allowable tolerance speed of the tool and a maximum velocity for different geometry parts with Bloome’s teaching of a build platform for assembling the parts. The combined teaching provides an expected result of a printer for 3D printing having a tool path consisting of line segments, where there is a maximum allowable tolerance speed of the tool and a maximum velocity for different geometry parts being assembled on a build platform. Therefore, one of ordinary skill in the art would be motivated by giving support to the created object it allows the 3D printing process to run smoother/ be more efficient. 


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lensgraf et al. (US20190283329A1, herein Lensgraf), in view of Hong et al. (US20070085850A1, herein Hong), in further view of Bloome (US20180361671A1), and Neuss et al. (JP3907382B2, herein Neuss, note a machine translation is being used for mapping).

Regarding claim 31, the combination of Lensgraf, Hong, and Bloome teach The printer according to claim 19, wherein the controller (Lensgraf, Fig. 1 processing system 104, [0042] FIG . 1 illustrates an example three - dimensional (3D) printing system 100 according to some embodiments of the present disclosure . The system includes a computing device 102 having a processing system 104 and a memory 106 for storing a 3D toolpath optimization tool 108 and a heuristic 3D planner 110 .) , where the motion structure …controls… the shape defining structure ([0043] controlling the printer head of a 3D printer to print an object).
Hong further teaches is configured to define the transition segment by defining at least an acceleration zone of the transition segment…  and wherein the controller is configured to define the acceleration zone as a zone, where the motion structure accelerates or decelerates the shape defining structure ([0228] accelerate or decelerate between all velocity changes in the program data. For each programmed move, a stop distance is computed that defines the distance required to decelerate the axes to Zero Velocity according to S-curve acceleration, [0018] Lookahead may ensure enough distance to accelerate or decelerate from one speed to another. When the length of a motion segment is relatively short and not enough for a large speed change, the lookahead algorithm may calculate and limit the speed of that motion segment according to some motion profile, [0251] controller may generate a speed profile in which the controlled tool passes the actual target point at the same point in time at which the tool reaches the desired slowdown speed, [0232] The additive lookahead algorithm may require knowledge of the maximum velocities allowed for different part geometries. A tolerance/arc radius/velocity table may be built for this purpose. The table may provide the maximum allowable velocities for arcs of different radii or curvatures with different tolerance requirements) where the acceleration or deceleration in the preceding acceleration zone is simulated to cause vibration of the shape defining structure ([0369] In Step 15. machine vibrations may be analyzed, compensated for, and/or eliminated, table [0374] vibration elimination, [0307] For some machines, the mechanical frame of the Z-axis or the spindle may not be rigid enough, causing unwanted vibration during machining. Spindle Softness Compensation may modify the motion parameters for only the Z-axis to reduce this unwanted vibration. The parameters that are modified may include the Z-axis velocity, acceleration and jerk, wherein jerk is defined as the change in acceleration per unit time, [0083] We ran the simulator for each of the 403 models, using parameters appropriate for our test printer.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lensgraf’s teaching of a printer for 3D printing having a tool path consisting of line segments with Hong’s teaching of a tool path consisting of line segments including a maximum allowable tolerance speed of the tool and a maximum velocity for different geometry parts. The combined teaching provides an expected result of a printer for 3D printing having a tool path consisting of line segments, where there is a maximum allowable tolerance speed of the tool and a maximum velocity for different geometry parts. Therefore, one of ordinary skill in the art would be motivated since including optimization of speed/acceleration of the tool make the system print accurately while also maximizing the speed. Hong shows [0006] “the trade-off between velocity and accuracy. It is well known that at higher velocities it becomes more difficult for the control system to stay on the desired trajectory. Thus, trajectory programmers must make a trade-off between the velocity and the precision of motion along the desired trajectory”.
 The combination of Lensgraf, Hong, and Bloome do not teach and a subsequent dissipation zone of the transition segment and to define the dissipation zone as a zone where the motion structure provides constant speed to the shape defining structure
Neuss teaches and a subsequent dissipation zone of the transition segment and to define the dissipation zone as a zone where the motion structure provides constant speed to the shape defining structure ([0311] if the motor 39 is not accelerating, it is determined in step S4107 whether or not the motor is operating in a constant speed region (that is, a printing region), [0251] an acceleration area 322 and a deceleration area 323)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lensgraf’s, and Hong’s teaching of a printer for 3D printing having a tool path consisting of line segments, and an acceleration zone with Neuss’s teaching of a constant speed zone. The combined teaching provides an expected result of a printer for 3D printing having a tool path consisting of line segments, having an acceleration and constant speed zone. Therefore, one of ordinary skill in the art would be motivated including the dissipation zone as it allows the printer to stabilize to reduce vibration.  

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Lensgraf et al. (US20190283329A1, herein Lensgraf), in view of Hong et al. (US20070085850A1, herein Hong), in further view of Bloome (US20180361671A1), and Itoh et al. (US20010045526A1).

Regarding claim 37, the combination of Lensgraf, Hong, and Bloome teach The printer according to claim 19, wherein the stage is constituted by a support plate, wherein the tool-position is achieved by moving the tool in a first direction to provide a first axis
The combination of Lensgraf, Hong, and Bloome do not teach the support plate being movable by a manipulator; and by independently moving the stage in a second and third direction to provide a second and third axis.
Itoh teaches the support plate being movable by a manipulator; and by independently moving the stage in a second and third direction to provide a second and third axis ([0018] A guide means is provided on the stationary base, and a movable stage is supported by the stationary base and the guide means. A first driving means is provided on the stationary base to impart thrust to the movable stage, and a second driving means is provided separate from the first driving means which also imparts thrust to the movable stage)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lensgraf’s, Hong’s, and Bloome’s teaching of a printer for 3D printing having a tool path consisting of line segments, where there is a maximum allowable tolerance speed of the tool and a maximum velocity for different geometry parts and a building platform with Itoh’s teaching of a movable stage. The combined teaching provides an expected result of a printer for 3D printing having a tool path consisting of line segments, where there is a maximum allowable tolerance speed of the tool and a maximum velocity for different geometry parts being assembled on a movable stage/build platform. Therefore, one of ordinary skill in the art would be motivated as shown by Itoh [0014] to attain an improvement in the speed and accuracy of positioning.

Allowable Subject Matter
Claim 32 would be allowable, and is to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 32 require: “ wherein the controller is configured to define the transition segments by: selecting between defining a straight transition segment or a curved transition segment based on a position of a preceding line segment and a subsequent line segment; if a straight transition segment is selected, applying a length to the straight transition segment, the length being applied by the equation:  
    PNG
    media_image1.png
    34
    92
    media_image1.png
    Greyscale
a  where L is the applied length of the straight transition segment, v is a safe zone speed which is defined in the controller, a is an acceleration which is defined in the controller, and da is the length of the dissipation zone required after accelerating in the acceleration zone, and if a curved transition segment is selected, applying a radius of curvature to the curved transition segment, the radius of curvature being applied by the equation: 
    PNG
    media_image2.png
    37
    82
    media_image2.png
    Greyscale
 Where Rmin is a pre-specified curvature radius, vs is a safe zone speed defined in the controller, and as is a pre-specified safe zone acceleration defined in the controller. “ Hong (US20070085850A1) teaches arc radius ([0235] Look up the tolerance/arc radius/velocity table. According to the motion trajectory and the required tolerance, determine the maximum allowable trajectory Velocity for the previous command's motion trajectory, [0376] Lastly, the speed/radius tolerance relation lookup table may be preset for each class of machines, and may be manually adjusted as necessary, [0252] The larger the arc radius and tolerance are, the larger the maximum path velocity limit is. Lensgraf (US20190283329A1) teaches transition segments [0044] The system 100 creates extrusionless toolpaths by converting the volumetric object representation file 112 into a sequence of motion segments ordered by the associated layer of each segment , parsing the motion segments to remove some , most , or all travel type segments , and aggregating the raw sequence of printed motions into sequential layers of extrusionless toolpath segments  , [0076] The input for BufferedGreedy is a sequence of sequences of island objects in which iterating over the outer sequence represents iterating over the layers of the model and the inner sequences are the islands in the appropriate layer . Here L [ 0 ] is the first layer of the model , L [ 0 ] [ 0 ] is the first island in the first layer of the model , and L [ 0 ] [ 0 ] [ 0 ] is the first motion segment in the first layer of the first island . Remember that the layers are ordered by z value, ascending . The outer portion of BufferedGreedy chunks the model into a series of smaller layer sequences and sends them through the inner Greedy (Algorithm 6) procedure. It is Greedy that actually combines the islands into a single path and returns the path. So, BufferedGreedy divides the model into chunks and adds the connected paths from Greedy onto its output list. Nearest ( I , L ) finds the nearest island n in the set of islands L to I such that printed [ i ] = 1 for all i e n . D. The distance between islands 11 and 12 is calculated as Dist ( 11 [ len ( 11 ) - 1 ] , 12 [ 0 ] . b ) , the distance from the last motion of the first island , to the first motion of the second . Span is used to connect islands together using extrusionless travel. Lensgraf also teaches [0377] for a line motion the SPN may be calculated as indicated by equation 6, [0378] for an arc motion the SPN may be calculated as indicated by equation 7. However these references do not teach if a straight transition segment is selected, applying a length to the straight transition segment, the length being applied by the equation:  
    PNG
    media_image1.png
    34
    92
    media_image1.png
    Greyscale
a Docket No.: 20622.5224/27 where L is the applied length of the straight transition segment, v is a safe zone speed which is defined in the controller, a is an acceleration which is defined in the controller, and da is the length of the dissipation zone required after accelerating in the acceleration zone, and if a curved transition segment is selected, applying a radius of curvature to the curved transition segment, the radius of curvature being applied by the equation: 
    PNG
    media_image2.png
    37
    82
    media_image2.png
    Greyscale
 Where Rmin is a pre-specified curvature radius, vs is a safe zone speed defined in the controller, and as is a pre-specified safe zone acceleration defined in the controller. It would not be obvious to use the teachings from Lensgraf and/or Hong to result to the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:00pm - 8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del-Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YTF/
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117